                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

  KENDRA LAMB,                               )
                                             )     CIVIL ACTION NO. 1:19CV01091
         Plaintiff,                          )
                                             )
  v.                                         )     JUDGE BLACK
                                             )     MAGISTRATE JUDGE LITKOVITZ
  ANDREW SAUL,                               )
  COMMISSIONER OF SOCIAL                     )
  SECURITY,                                  )
                                             )
         Defendant.                          )

                                            ORDER

       This cause coming before the Court on the joint motion of the parties, due notice having

been given, and the Court being fully advised,

       IT IS THEREFORE ORDERED THAT:

   1. The Parties’ Joint Stipulation for an Award of Attorney’s Fees under the Equal Access to
      Justice Act is accepted and the Commissioner shall pay Plaintiff's attorney fees in the
      amount of $6,700.00, and no costs, for a total of $6,700.00;

   2. Counsel for the parties shall verify whether or not Plaintiff owes a pre-existing debt to the
      United States subject to offset, consistent with Astrue v. Ratliff, 560 U.S. 586 (2010). If
      no such pre-existing debt exists, Defendant shall pay the EAJA award directly to
      Plaintiff’s counsel pursuant to the EAJA assignment signed by Plaintiff and Plaintiff’s
      counsel; and

   3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

Date: _____________________
        5/4/2021                             ___________________________
                                               __________
                                                       ____
                                                          _ ______________
                                                      Dis
                                                       istr
                                                         tric
                                                           ict Judge
                                                 U.S. District
